Citation Nr: 0325347	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  99-02 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had variously verified active 
service, including from November 1976 to June 1978.  This 
matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The appellant indicated in his February 1999 
substantive appeal that he desired a hearing before a 
Veterans Law Judge at the RO.  He withdrew this request in 
March 1999.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have been published.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.  In Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), the United States Court of Appeals for 
Veterans Claims (Court) provided guidance regarding the 
notice requirements mandated by the VCAA.  In April 2003, the 
veteran was provided adequate notice of the VCAA.

In a decision on May 1, 2003, the United States Court of 
Appeals for the Federal Circuit invalidated 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii), which enabled the Board to 
develop additional evidence and consider it in the first 
instance.  See Disabled American Veterans et. al. v. 
Secretary of Veterans Affairs (DAV), 327 F.3d 1339 (Fed. Cir. 
2003).  

As a preliminary matter, the Board finds that clarification 
of the veteran's period(s) of active service is necessary.  A 
DD Form 214 for "Renaldo Dwayne Davis," embossed with an 
official seal, shows Army active service dates from November 
1976 to June 1978.  A DD Form 215, dated in August 1979, 
shows that the veteran's name was to be corrected from the 
original DD Form 214 to read "Davis Ricardo Ameche."  The 
veteran informed VA in December 1981 that when he joined the 
Marines he used the last name "Graham."  A medical 
detachment document dated in July 1976 shows that it was 
recommended that the veteran, "Graham Recardo Ameche," be 
discharged due to his being unsuitable for service.  A 
December 1981 report of contact reflects that the veteran 
sought to be known as "Ricardo A. Davis."  It was also 
noted that he showed a VA employee an "original" DD 214 
with service dates October 2, 1979, to April 4, 1980, and 
that the discharge reason cited was "fraudulent entry, 
discharged under honorable conditions."  This DD 214 is not 
in the claims file.  

The RO has sought on several occasions to verify the 
veteran's service dates.  Most recently, the National 
Personnel Records Center (NPRC) in a series of communications 
with the RO certified that the veteran's Marine Corp service 
dates were from May 26, 1976, to April 4, 1980 [honorable] 
and from November 23, 1976, to June 13, 1978 [under honorable 
conditions], and that his Army active service dates were from 
May 26, 1976, to July 29, 1976 [honorable] and from October 
2, 1979, to April 4, 1980 [under honorable conditions].  
These certified periods of service are mutually exclusive, 
and clarification is necessary.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Obtain clarification and 
certification of all of the veteran's 
periods of active service, including 
branch of service, dates of service, and 
character of discharge.  Any conflicts in 
the information (e.g., overlapping 
service in different branches) must be 
resolved.  

2.  Obtain service medical records from any 
verified period of service which have not already 
been associated with the record.  Of particular 
note in this regard would be records from a period 
of service from October 1979 to April 1980 (If such 
service is verified.).  If any of such records are 
not available because they have been lost or 
destroyed, it should be so certified.

3.  The RO should then review the entire 
record and re-adjudicate the claim in 
light of any additional information 
received.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
requisite period of time to respond.  The 
case should then be returned to the 
Board, if in order, for further review.  

The purpose of this remand is to assist the veteran in the 
development of his claim.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

